Case 5:17-cv-01302-D Document 60-1 Filed 02/15/19 Page 1 of 31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 2
                                                       2 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 3
                                                       3 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 4
                                                       4 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 5
                                                       5 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 6
                                                       6 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 7
                                                       7 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 8
                                                       8 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 9
                                                       9 of
                                                         of 31
                                                            31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 10
                                                       10 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 11
                                                       11 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 12
                                                       12 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 13
                                                       13 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 14
                                                       14 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 15
                                                       15 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 16
                                                       16 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 17
                                                       17 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 18
                                                       18 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 19
                                                       19 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 20
                                                       20 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 21
                                                       21 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 22
                                                       22 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 23
                                                       23 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 24
                                                       24 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 25
                                                       25 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 26
                                                       26 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 27
                                                       27 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 28
                                                       28 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 29
                                                       29 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 30
                                                       30 of
                                                          of 31
                                                             31
Case
Case 5:17-cv-01302-D
     5:17-cv-01302-D Document
                     Document 60-1
                              53-1 Filed
                                   Filed 02/15/19
                                         01/18/19 Page
                                                  Page 31
                                                       31 of
                                                          of 31
                                                             31
